Filed 7/23/13 P. v. Duncan CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




THE PEOPLE,                                                          B244601

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA055073)
         v.

DARRELL L. DUNCAN,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Kathleen
Blanchard, Judge. Affirmed.
         Law Offices of James Koester and James Koester, under appointment by the Court
of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant Darrell L. Duncan appeals from the judgment entered following his no
contest plea to possession of marijuana for sale and his admission of a prior serious
felony conviction within the meaning of the “Three Strikes” law. (Health & Saf. Code,
§ 11359, Pen. Code, §§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d).) We affirm.


                  FACTUAL AND PROCEDURAL BACKGROUND


       The Los Angeles County District Attorney’s Office filed an information charging
defendant with possession of marijuana for sale and alleging that he had suffered a prior
strike conviction and had served a prior prison term.1 (Pen. Code, § 667.5, subd. (b).)
On July 19, 2012, defendant filed a Pitchess motion.2 The court held an in camera
hearing, examined the complaints in the deputy’s personnel file, and determined that
nothing was discoverable. On September 7, 2012, defendant pled no contest to the
marijuana charge and admitted the strike prior. He was sentenced to 32 months in state
prison (the low term of 16 months doubled). On October 15, defendant filed a notice of
appeal, based on the sentence or other matters occurring after the plea. He did not
receive a certificate of probable cause.


                                      DISCUSSION


       After reviewing the record on appeal and the court file for defendant’s prior strike,
defendant’s appointed appellate counsel filed a brief raising no issues and asked this
court to independently review the record pursuant to People v. Wende (1979) 25 Cal.3d
436. On April 11, 2013, we sent a letter to defendant advising him of the nature of the


1
      It was also alleged that due to defendant’s prior serious felony conviction, any
executed sentence had to be served in state prison pursuant to Penal Code section 1170,
subdivision (h).
2
       Pitchess v. Superior Court (1974) 11 Cal.3d 531.

                                             2
brief that had been filed and informing him that he had 30 days within which to submit
any issues that he wished us to consider. We have received no response.
      We have reviewed the record and are satisfied that no arguable issues exist.
Defendant has received effective appellate review of the judgment entered against him.
(Smith v. Robbins (2000) 528 U.S. 259, 277-279; People v. Kelly (2006) 40 Cal.4th 106,
123-124.)


                                    DISPOSITION


      The judgment is affirmed.


      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                               SUZUKAWA, J.

We concur:



      EPSTEIN, P. J.



      WILLHITE, J.




                                           3